Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com September 20, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Allies Limited Omaha, Nebraska To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1A, Amendment No. 2, Registration Statement under the Securities Act of 1933, filed by Allies Limited of our reports dated August 10, 2010 and March 2, 2010, relating to the financial statements of Allies Limited, a Nevada Corporation, as of and for the periods ending February 28, 2010 and November 30, 2009, including the period from July 23, 2009 (inception) to February 28, 2010 and November 30, 2009, and the reference to us under the caption “Interests of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
